Citation Nr: 1018045	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  03-33 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for multiple scars, claimed 
to include those on the forehead, right thumb, right wrist, 
right lower abdomen, and legs, and as secondary to service-
connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
January 1978 to May 1978, and for approximately two weeks in 
June 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  In February 2005, the veteran appeared at a Board 
Central Office hearing held before a Veterans Law Judge who 
has since left the Board.  In March 2006 and again in 
December 2009, the veteran appeared at a Board Central Office 
hearing held before the undersigned.  

In a decision dated in July 2006, the Board denied the 
appeal.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In an August 2008 joint 
motion for remand (JMR) to the Court, the parties (the 
veteran and the VA Secretary) requested that the Board 
decision be vacated and remanded; an August 2008 Court order 
granted the joint motion. 


FINDINGS OF FACT

Multiple scars, claimed to include those on the forehead, 
right thumb, right wrist, right lower abdomen, and legs, are 
not etiologically related to ACDUTRA service, and are not 
proximately due to, or the result of, service-connected right 
knee disability.


CONCLUSION OF LAW

The criteria for service connection for multiple scars, 
claimed to include those on the forehead, right thumb, right 
wrist, right lower abdomen, and legs, are not met. 38 
U.S.C.A. §§ 101(22), 106(d), 1110, 1131 (West 2002); 38 
C.F.R. § 3.6(c), 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in August 2002, prior to the 
initial adjudication of the claim, the RO notified the 
Veteran of the information necessary to substantiate the 
service connection claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  He was told that the evidence must show a 
relationship between his current disabilities and an injury, 
disease or event in military service.  He was advised of 
various types of evidence that could substantiate his service 
connection claims.  He was told that, if he identifies the 
sources of such evidence, then VA would assist him in 
obtaining it, but that he ultimately is responsible for 
substantiating his claim.  The initial notification did not 
include a discussion of the specific information necessary to 
substantiate a claim for service connection on a secondary 
basis.  However, this information was provided in the 
statement of the case, and the Veteran's subsequent 
statements, testimony, and evidence have been responsive to 
the secondary service connection criteria, thus demonstrating 
actual knowledge of the criteria.  No contentions of 
prejudice were raised in the JMR.  Accordingly, the failure 
to inform him of the criteria in a formal VCAA letter prior 
to the initial rating decision is harmless error.  Although 
he was not provided with information regarding ratings and 
effective dates, as there is no effective date or rating to 
be assigned as a result of this decision, such deficiency was 
likewise harmless error.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  No specific argument was made as to a notice defect 
in connection with the appeal of the vacated Board decision 
to the Court.  

Under the VCAA, the VA also has a duty to assist the Veteran 
by making all reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  This duty 
contemplates that VA will help a claimant obtain relevant 
records, whether or not they are in federal custody, and that 
VA will provide a medical examination and/or opinion if 
needed to decide the claim.  The claims file includes service 
medical records, VA examination findings, private and VA 
clinical records, the veteran's written statements and 
hearing testimony, and prior claims adjudication history.  
The record also reflects that VA assisted in obtaining 
identified private clinical records.  Such assistance 
included a December 2002 letter to Greater Southeast 
Community Hospital (GSE), for records of the Veteran's 
treatment in 1995.  In January 2003, that facility responded 
that it does not have custody of the veteran's records, but 
provided an alternative address for "GSE/DCG [presumably 
means "DC General Hospital"] Ambulatory Center."  VA 
apparently did not send a follow-up request to the 
alternative address.  The Veteran was informed, however, that 
VA had not been able to obtain the records, and he was asked 
to obtain such records.  He has not specifically identified 
their relevance to his current claim.  Moreover, no 
contentions that these records should be obtained were 
included in the April 2007 Appellant's brief, or in the 
August 2008 JMR.  Based on the foregoing, the Board does not 
find a remand is warranted to send an inquiry to GSE/DGC 
Ambulatory Center.  A VA examination was provided in May 
2005.  In connection with the Court's remand, the Board was 
directed to obtain an additional examination, if it changed 
its position.  The Board has not changed its position, and, 
as discussed below, there is no credible evidence 
establishing that an event, injury, or disease occurred in 
service or during an applicable presumptive period for which 
the claimant qualifies, or a credible indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service-
connected right knee disability; thus, a VA nexus opinion is 
not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Hickson v. Shinseki, No. 07-1311, slip op. 
at 14 (U.S. Vet. App. Mar. 31, 2010) ("Information that is 
not credible is not a basis for ordering another medical 
examination.").  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II. Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
active military service, which can include periods while 
performing active duty for training (ACDUTRA).  38 U.S.C.A. 
§§ 101(22), 106(d), 1110, 1131; 38 C.F.R. § 3.6(c), 3.303.  
Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service connection is in effect for right knee chondromalacia 
with torn medial/collateral meniscus, rated as 30 percent 
disabling effective April 14, 1994, and for arthritis of the 
right knee, rated as 10 percent disabling effective October 
26, 1999.  The veteran contends that his presently claimed 
scars resulted from a fall from a bicycle in June 1992, and 
that the fall itself was sustained due to his service-
connected right knee disability.  

Pursuant to the August 2008 JMR filed by the parties, the 
previous Board decision addressing this issue, dated in July 
2006, was vacated and remanded for further reasons and bases.  
In particular, "the parties agree that the 'substantive 
quality of the conflicting etiology opinions' should have 
been a secondary concern compared to Appellant's contention 
of how the accident occurred.  It is the rating specialist's 
and Board's responsibility to determine credibility; the 
medical opinions of record are only as good as the facts on 
which they are predicated, especially for the purpose of 
determining the cause of Appellant's accident."

In this regard, subsequent to the prior Board decision, in a 
number of decisions, the Federal Circuit Court has outlined 
circumstances in which lay evidence can be competent and 
sufficient to establish various elements of a claim.  See, 
e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In 
general, lay evidence is competent when the matter is 
susceptible to lay observation.  Id.  The Veteran is 
competent to describe his bicycle injury.  As a separate 
matter, however, the Board still must determine whether lay 
evidence is credible, and factors such as possible bias, 
conflicting statements, and the absence of contemporaneous 
medical evidence may be weighed against the lay evidence of 
record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 
2006); see also Washington v. Nicholson, 19 Vet.App. 362, 
367-68 (2005) (Board has duty to determine the credibility 
and probative weight of the evidence); Smith v. Derwinski, 1 
Vet.App. 235, 237 (1991) ("Credibility is determined by the 
fact finder."). 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober,229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(2000) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).  

A hearing officer may properly consider the demeanor of the 
witness, the facial plausibility of the testimony, and the 
consistency of the witness' testimony with other testimony 
and affidavits submitted on behalf of the veteran."  Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran has 
testified at two hearings before the undersigned.   

Records from Washington Hospital Center (WHC), dated in June 
1992, show that on the admission history, it was reported 
that the Veteran was "bicycling when he hit a pot hole and 
was thrown face first into the curb."  He complained of 
diffuse facial pain and neck stiffness with tingling in the 
forearms.  It was noted that there were "no other 
complaints."  A past medical history of leg surgery was 
noted.  The initial assessment was facial nose fracture, 
possible mandible maxilla fracture, awaiting oral surgery 
consult.  The report of the dental consultation noted that 
the Veteran had hit a pothole and gone over the handlebars.  
A neurosurgery consult report noted that the Veteran was 
"reportedly thrown over handle bars of bike."  The 
evaluation included motor testing, which revealed strength to 
be 5/5 in all extremities, bilaterally, including the muscles 
of the lower extremities.  According to the hospital summary, 
the Veteran was "bicycling and hit a pot hole.  He was 
thrown face first into the ground.  He complained of diffuse 
facial pain, jaw pain, and neck stiffness.  He also had a 
tingling in the lateral aspect of both of his forearms.  He 
had no other complaints."  

At his first Board hearing, in February 2005, the Veteran 
testified that he had been riding a bike, when the right knee 
just gave way, and he took a literal nosedive, hitting his 
skull on the pavement, where he lay in a pool of blood.  He 
stated that it was not a pothole that he had hit; it was a 
gutter [or girder] that went across the road, which he 
thought might be train tracks.  He said the area was pretty 
much flat.  He said: "The knee just gave way.  The right 
knee, the service-connected knee, just gave way.  And it was 
like a-it ballooned.  I don't know for what reason.  I 
wasn't putting any additional stress or strain on it.  I was 
going at moderate speed.  Weather conditions were fine.  I 
mean., there was nothing out of the ordinary that would have 
caused to have other than the knee giving out."  He said 
that he took a nosedive to the payment, were he had his skull 
"emaciated," and the knee hit as well.  In the aftermath, 
it was tender and swollen.  He stated that the primary 
treatment had been for his facial injuries, but he had leg 
pain, and they immobilized it.  He testified that they "put 
it in traction and it was immobilized for, oh, about a month 
or two thereafter.  And you could see I'm still, you know, on 
crutches, to this day."  He said that he explained to them 
at the time that that the knee had given way.  He testified, 
"Well, I was asked, they said, well, how did it happen?  I 
said, well, my-you know, my knee gave way.  My right knee 
gave way.  Never happened before.  And, so, that's what 
prompted the doctor to immobilize it and splint it."  He 
said he had not ridden a bike since, nor had the knee gone 
out on him since.  He stated that the knee had been swollen 
and bloody at the time of the accident.  He indicated that 
his foot released from the pedal, causing him to pitch 
forward, hitting his leg as well as his skull.  Up to that 
point, he had had no significant problems with the knee 
giving way, and it "blew out" while the riding the bike.  
He said that his doctor had advised riding a bicycle, saying 
that it would be good therapeutic exercise.  

At his March 2006 Board hearing, he testified:  "I was 
riding a bike, moderate speed, and [just before an 
intersection], there was a rail in the street and my, the 
bike I was riding, a shaky bike, the front wheel came off and 
the fork got caught in a, in a girder in the street and as I 
was about to fall I attempted to have my right leg buffer my 
fall and it gave way and I then just hit the pavement, did a 
literal nose dive.  My skull was emaciated [sic] on the 
pavement in a pool of blood."  He said that the long and 
short of it was that "by instinct if there was something 
like a projectile coming one would raise their arm, so the 
fall, the closest thing to the ground would have been my leg 
and my knee to where I fell.  But because my knee gave way it 
didn't buffer the fall and I incurred the [injuries]."  He 
agreed with a proffered summary that when the bike hit the 
particular place he tried to brace himself with the right 
leg, and the right knee collapsed causing him to crash to the 
ground, with the subsequent injures occurring because his 
right knee had not buffered the fall.  

At his December 2009 Board hearing, the Veteran testified 
that he was riding his bike, and at an intersection, "there 
was a steel girder across the thoroughfare, where the front 
tire had come onto it and somehow engaged the quick release 
causing the tire to roll off and the fork of the bike to 
literally yank my forehead to the ground."  He indicated 
that he favored his right leg because the left knee was one 
half inch shorter than the right.  He said that because "my 
right knee buckled, it did not buffer the fall."  He said 
that because of the fall, he received facial trauma.  "My 
skull was strewn on the pavement.  I - skull was busted."  

As can be seen, these accounts of the June 1992 injury 
contain substantial and irreconcilable discrepancies.  At the 
time of the accident itself, it was reported that he struck a 
pothole and was thrown over the handlebars, landing on his 
face.  Contrary to his 2005 testimony, the hospital record 
contains no mention of a knee injury, let alone of traction 
and immobilization for a month.  Rather, other than the 
injuries described in the records, he had "no other 
complaints."  In 2005, he indicated that the accident had 
occurred because his knee had just given way, for no apparent 
reason, thus causing the injury.  At the 2006 and 2009 
hearings, however, he said that the injury had been 
precipitated when his front tire had fallen off the bicycle, 
and he had attempted to break the fall with his leg, at which 
time the knee gave way.  This is not compatible with his 
earlier statement that the knee had given way for no apparent 
reason.

Further, assuming that a head-over-handlebars tumble 
following the sudden loss of a front tire could be 
conceivably forestalled by putting your leg down, the Board 
does not find it credible that if such a spectacular event 
had occurred, the Veteran would have failed to mention it 
either in the hospital in June 1992 or at the 2005 hearing.  
Likewise, there is no basis on which to conclude that the 
hospital records would have reported a history of his having 
hit a pothole, if instead the front tire had come off the 
bicycle, or omitted mention of a knee so damaged that it had 
to be immobilized and placed in traction.  While the 2006 and 
2009 hearing testimonies are largely consistent with each 
other, neither is consistent with either the 2005 hearing 
testimony or the 1992 hospital report.  The Board finds that 
the inconsistencies are so incongruous as to render the 
hearing testimony, from all three hearings, as to the June 
1992 accident incredible, that is, not credible.  The Board 
specifically finds that the report of the accident as 
described at the time of the initial hospitalization to be 
the most probative in the essentials, i.e., that the Veteran, 
while riding a bicycle, hit a pothole and/or other uneven 
surface, and was thrown off the bike, landing on his face.  
In this regard, the history was recorded shortly after the 
accident, at a time when the recollections would be sharper, 
and was consistent with the facial, neck and forearm symptoms 
noted at the time.  Additionally, the statements were in a 
therapeutic context, rather than in connection with a claim 
for monetary benefits.

The Board also finds that the accident was neither caused by 
his knee giving way, nor preventable but for his knee giving 
way.  The most persuasive reason for this is that the June 
1992 hospital records contain no mention of such.  In this 
regard, he does not claim to have had just a slight knee 
pain, which he might have overlooked at the time; he 
testified, under oath, (a) that he was asked about what 
caused the injury and stated it was his right knee and (b) 
that the right knee was so badly injured it was immobilized 
and in traction for about a month or two.  It is unlikely 
that either of these events, let alone both, would have been 
omitted from the hospital records.  The Board also finds that 
the 2005 testimony, in which he claims that his knee blew 
out, causing the accident, and the 2006 and 2009 testimony, 
where he claims that a tire fell off, and the knee gave way 
when he was trying save himself from falling, are 
incompatible, further augmenting the probative value of the 
June 1992 hospital record as the most reliable source of what 
occurred during the accident.  

In May 2005, a VA medical examiner who had reviewed the 
veteran's medical history as documented in the claims file 
said that "[i]t would be speculating to say that his service 
connection right knee condition was as likely as not . . . 
that his right knee disorder caused or contributed to the . . 
. bicycling accident in June 1992 and thus causing his scars 
and injuries as a result of that bicycle accident."  The VA 
examiner's rationale was that he "did not see any medical 
records or any other records showing or documenting [the 
veteran's] right knee condition in the immediate time just 
prior to his bicycle accident." The examiner further noted 
that the June 1992 hospital discharge report documents no 
diagnosis of any right knee condition. Based on those 
considerations, he ultimately concluded that it was "less 
likely than not" that the right knee disability was the cause 
of the bicycling accident.

In April 2006, Dr. Weir, a HUH neurologist, wrote: "I have 
evaluated [the veteran]. He is tender in his [right] knee. He 
was previously injured in the RLE [right lower extremity]. 
The +[right lower extremity] would thus be likely to buckle 
under physical pressure, (The knee did buckle in 1992)." Also 
in April 2006, Dr. Dennis, a private physician, said, in 
pertinent part: [The veteran's] right knee gave out (which is 
service connected injury) resulting in a bicycle accident."

In November 2008, a physician with Howard University wrote 
that the Veteran had a history of multiple injuries sustained 
June 4, 1992, when his right knee gave out resulting in a 
bicycle accident.  Dr. E. Perry-Dodson wrote, in December 
2009, that 5 missing lower teeth concurred in date with a 
facial trauma as a direct result of his right knee buckling 
in 1992.  If the Veteran's right knee had not buckled, this 
dental damage would not have taken place.  

A November 2009 progress note from Dr. Guttenberg, a dentist 
and oral surgeon, was submitted.  This record is a referral 
for possible tooth replacement the Veteran indicated "I am 
here because I would like to replace my 5 lower teeth with 
implants.  I lost them due to facial trauma in 1992."  This 
record merely transcribes the Veteran's account of trauma to 
the face in 1992 without mentioning the bicycle accident or 
the cause.  

A December 2009 letter from Dr. Perry-Dodson was submitted at 
the December 2009 hearing before the undersigned.  The letter 
indicates that the Veteran had five missing lower teeth and 
that "this facial trauma concurs in date with a facial 
trauma as a direct result of his right knee buckling in 1992.  
If [the Veteran's] right knee had not buckled this dental 
damage would not have taken place."  At the hearing, the 
Veteran specifically identified Dr. Perry-Dodson's medical 
specialty as "dental."  Essentially this letter has no 
probative value.  It is merely the transcription of the 
Veteran's allegations of the cause of his 1992 bicycle 
accident  by his current dental specialist.  There is no 
indication that this dental specialist has ever examined the 
Veteran's right knee.  

As pointed out in the JMR, "the medical opinions of record 
are only as good as the facts on which they are predicated, 
especially for the purpose of determining the cause of 
Appellant's accident."  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005) (Board is not obliged to accept an opinion 
based on inaccurate medical history).  In this case, as 
discussed, the Board finds that the Veteran's statements that 
his right knee condition caused or failed to prevent a 
bicycle accident in June 1992 are not credible.  Therefore, 
any medical opinion predicated on such a history is of no 
probative value concerning the issue of the knee as the cause 
of the June 1992 accident.  

The VA opinion that it was "less likely than not" that the 
right knee disability was the cause of the bicycling accident 
was based on the absence of any records showing the Veteran's 
right knee condition immediately prior to his bicycle 
accident, and that the June 1992 hospital discharge report 
documented no diagnosis of any right knee condition.  These, 
in essence, were matters going to the Veteran's credibility.  
At this point, it should be mentioned that VA has a long 
history of avoiding direct attacks on a Veteran's 
credibility, in recognition of the fact that memories of past 
events are often erroneous even when sincere.  Such delicacy 
is no longer practicable; indeed, in this case, precluded.  
Thus, to clarify, the Board finds that the Veteran's 
statements regarding right knee involvement in the bicycle 
accident are not credible and that the injury, a lay-
observable event, was not caused by the right knee 
disability, nor did the knee prevent the Veteran from being 
able to avert the accident.  Hence, the condition of the knee 
immediately prior to the accident is of little probative 
value, except to the extent that the Veteran felt that the 
knee was functional enough that he set out in city traffic, 
per one statement during rush hour, on a bicycle.  The 
private opinions are all based on the assumption that the 
injury resulted from buckling or giving way of the knee, 
which the Board does not find credible.  Because the Board 
finds that the evidence that the June 1992 injury resulted 
from the Veteran's service-connected right knee disability is 
not credible, an additional medical opinion is not needed.  
See Hickson v. Shinseki, No. 07-1311, slip op. at 14 (U.S. 
Vet. App. Mar. 31, 2010) (Information that is not credible is 
not a basis for ordering another medical examination.).  

Pursuant to the JMR filed by the parties, the Board was 
directed to consider the following:
*	The history taken by the examiner for a September 1996 C&P 
examination, which noted complaints of right knee buckling 
and locking;
*	A July 2000 medical record from the VA Medical Center in 
Washington, DC, noting that the Veteran sustained an injury 
when his right knee "gave way";
*	An August 1997 supplemental statement of the case stating 
that the Veteran's knee gives out; and
*	Sworn statements by the Veteran regarding knee instability 
and buckling.

On the September 1996 VA examination, the Veteran reported a 
history of in-service injury, and arthroscopic surgery in 
1979.  He said that his right knee pain had persisted 
postoperatively, increasing over the years.  He said that he 
could not jump, run, climb stairs, even to walk was painful.  
He said the right knee "buckles, locks."  On examination, 
he had a normal gait and there was no obvious pain on motion 
or limitation of motion.  There was moderate swelling, but no 
deformity or instability.  There was some right quadriceps 
muscle atrophy as compared with the left.  

Because the Board finds that the June 1992 bicycle accident 
was unrelated to the knee condition, the history of knee 
buckling and locking on the September 1996 VA examination 
does not support his claim.  Indeed, the fact that he 
disclosed a history of buckling and locking in the knee in 
this 1996 record, without mentioning the significant injury 
in 1992, might well we considered to weigh against the claim, 
if anything.  Moreover, the examination at that time 
specifically found that there was no instability in the knee, 
which also does not support his claim of symptoms at the 
time.  Finally, the Veteran testified, in his 2005 Board 
hearing, that up to the point of the accident, he had had no 
significant problems with the knee giving way.  

The July 2000 outpatient treatment record notes a history of 
an injury to his right knee several years ago.  "He has had 
at least three surgical procedures in the past, the last 
being March, 2000, here at the Washington VAMC.  He continues 
to have a problem with pain and weakness in his knee.  In the 
immediate postoperative period for his knee, he had another 
injury when his knee 'gave way.'  At that time, he sustained 
a fracture to his nose, which required reconstruction 
surgery, which included a bone graft."  The examination 
disclosed that the left leg was shorter than the left, 
apparently due to the shortening of the femur.  At this time, 
general stability of the knees was intact, and there was 
atrophy of the left calf in comparison to the right.  The 
left thigh also appeared to be smaller than the right, 
although this was a very slight difference.  

The history reported at that time is not supported and/or is 
contradicted by the other evidence of record.  For one thing, 
there is no evidence he underwent knee surgery in March 2000, 
as the record seems to suggest.  Alternatively, there is no 
indication that he underwent knee surgery shortly before the 
June 1992 accident.

The Veteran was, however, hospitalized in Howard University 
Hospital from March 15 - 17, 2000, at which time he underwent 
surgery to correct nasoseptal deformity with a deviated 
septum and multiple facial scars, which reportedly had been 
sustained secondary to a bicycle accident several years ago.  
The augmentation rhinoplasty required a graft from the right 
iliac crest.  

Also in March 2000, a VA orthopedic note dated March 27, 
2000, reported chondromalacia patella with secondary 
osteoarthritis of the knees.  The right knee had mild knee 
effusion, joint line tenderness, and increased laxity on 
valgus strain, with negative Lachman test.  Flexion was up to 
100 degrees.  This record, dated twelve days after the facial 
surgery, did not mention the purported give-way injury, 
recent knee surgery, or the bicycle accident.  

Other records dated in March and April 2000 do not report 
recent knee surgery, a give-way injury, or a bicycle 
accident.  A disability examination conducted by R. Grant, 
M.D., on March 29, 2000, noted bilateral knee osteoarthritis, 
and left wrist, facial fracture, neck, and mandible 
conditions.  Dr. Grant reported as history, motor vehicle 
accident and multiple traumas with history of military 
injury.  In April 2000, he was seen in a VA podiatry clinic, 
complaining of foot pain due to a limb length inequality.  At 
the age of 10, he had been in a car accident, with surgery 
and casting to the left hip, which caused the leg length 
discrepancy.  On April 28, 2000, a VA joints examination was 
performed.  The Veteran gave a history of chronic right knee 
pain, with multiple surgeries on the right knee.  He said he 
had constant knee pain.  He reported that the right knee 
locked frequently, gave out quite often, and buckled when 
walking on level ground.  He walked on two crutches with an 
antalgic gait.  Muscle strength was 5/5.  Anterior drawer, 
McMurray, and lateral instability tests were negative.  

Thus, these records do not tend to corroborate the history as 
reported in the July 2000 outpatient treatment record.  That 
record seems to suggest that he underwent knee surgery in 
March 2000; suffered another injury when the knee gave way 
postoperatively, which resulted in injuries including a nasal 
fracture, which required reconstructive surgery with a bone 
graft.  Instead, the records show that he underwent 
reconstructive surgery in March 2000, due to injuries 
sustained in a remote bicycle injury several years earlier.  
Significantly, no mention of the knee as a causal factor of 
the "bicycle accident" was noted, nor did the Veteran 
mention a bicycle in connection with the give way injury he 
reported in July 2000.  Consequently, the Board finds the 
July 2000 outpatient treatment record to be an inaccurate 
history, and of no probative value.  

The August 1997 supplemental statement of the case remarked 
that the Veteran's knee gives out is not probative primarily 
because the Board finds that the bicycle accident in 1992 was 
not caused by the right knee disability, but by external 
factors beyond the Veteran's control.  

Finally, as to sworn statements by the Veteran regarding knee 
instability and buckling, as discussed above, the Veteran's 
sworn testimony is inconsistent; for example, he testified in 
the 2005 hearing that a the knee "blew out," thus causing 
the accident, while in 2006 and 2009, he testified that the 
front tire fell off, and in attempting to prevent an 
accident, he tried to buffer the fall with his right knee, 
but the knee gave way.  As discussed above, the Board does 
not find either of these scenarios credible.  Moreover, 
actual instability of a knee is a medical finding, not 
subject to lay observation, unlike subjective complaints of 
locking, giving way, or buckling.  For instance, in July 
2000, he reported that the right knee locked frequently, gave 
out quite often, and buckled when walking on level ground, 
but tests for instability were negative.  Because, however, 
the Board has determined that the Veteran's statements as to 
the knee condition causing the accident are not credible, and 
that even if his knee was symptomatic at the time, the 
Veteran's testimony as to that as a causal factor in the 
injury is not credible, it is not necessary to obtain a 
medical opinion as to the effect, if any, of the negative 
instability tests on the Veteran's statements of giving way 
and buckling.  

Other considerations, viewed in the context of the whole 
record, tend to make the veteran's contentions less than 
credible.  The scars claim was filed in 2002.  There is 
approximately a 10-year gap between the bicycle accident and 
the filing of the claim.  While the veteran persistently 
sought service connection for right knee disability since 
discharge from ACDUTRA before the claim was granted in August 
1997, in no hearing transcript, or written statements, or VA 
clinical or examination reports dated after June 1992, is 
there documentation of a report of a bicycle accident 
purportedly due to right knee instability until the 2005 
Board hearing.  In the original scars service connection 
claim, the Veteran said the scars had been incurred during 
service, and been continuously present since service.  
Subsequently, he stated that the scars resulted from injuries 
sustained in a fall due his knee giving way, without 
mentioning any bicycle accident.  For instance, in a May 2002 
VA outpatient record, he reported that he had had several 
surgical procedures for his knees, and had had a fall when 
his leg gave out.  At that time, although he requested a 
bicycle to help with his knees, he did not report a prior 
bicycle accident, which he now states was caused by his knee 
disability.  

At his most recent Board hearing, he also testified that the 
bicycle riding was prescribed as therapy for his right knee 
condition.  He stated that he was told that bicycle riding 
was non-impact and would be the better if not best form of 
exercise so that his right knee, thigh wouldn't totally 
atrophy.  He said it had been continually recommended that he 
ride a bicycle, up to and including the present.  He said 
that Dr. Mosay had indicated that bike riding was medically 
necessitated, using that exact phrase.  He said that he was 
still riding his bike.  He said that at Strong Memorial 
Hospital back in 1979, he had arthoscopy to the right knee, 
and the doctor recommended that when released from the 
hospital he needed to continue to strengthen his knee because 
otherwise, it would become unstable and best way to do that 
is by non-impact bicycle riding.  

First, there is no medical evidence that bicycle riding, on 
the street, which, unlike stationary bicycles used for 
physical therapy, requires the leg for support when not 
moving, has ever been medically prescribed.  From the 
standpoint of proximate causation, this is different from a 
general recommendation that bicycle riding is a good non-
impact exercise.  Dr. Mosay's two statements do not support 
his assertion; although in one November 2008 statement he did 
use the phrase "medically necessary," it was to say that 
traveling to the VA Hospital was a burden for the handicapped 
Veteran, and it was medically necessary that his therapy be 
transferred to Walter Reed Hospital, across the street from 
the Veteran's residence.  This is not, by any means, support 
for his assertion that bicycle riding is medically necessary.  
Likewise, the Strong Memorial Hospital records do not confirm 
that such was prescribed.    

At his 2005 hearing, he said that his doctor had advised 
riding a bicycle, saying that it would be good therapeutic 
exercise.  Even this is not corroborated.  VA treatment 
records show that in May 2002, he requested a bicycle for his 
knees, but do not show that he was given one, or that one was 
medically recommended.  Moreover, at his 2005 hearing, he 
testified that he had not ridden a bike since the 1992 
accident, which is inconsistent with his 2009 hearing 
statement that he is "still" riding a bike (as opposed to 
"again" riding a bike).  At the 2005 hearing, the Board 
said he needed crutches to ambulate, which is not consistent 
with the ability to ride a non-stationary bicycle (which 
requires the leg for support when at a standstill), 
particularly along city streets or trails.  Overall, the 
Veteran's statements have not demonstrated credibility or 
consistency, and his statements that on-street bicycle riding 
was prescribed have not been supported by the evidence 
claimed to support them.  Thus, the Board finds that at the 
time of his 1992 bicycle accident, the Veteran was not 
engaged in a medically prescribed activity; hence, the 
question of proximate causation concerning that matter need 
not be further investigated.  

In sum, in reviewing the claims file as a whole, the 
Veteran's statements in general are riddled with so many 
contradictions and inconsistencies as to cast overall doubt 
on the credibility of his statements.  Moreover, as to the 
question of whether the Veteran's right knee condition caused 
the June 1992 bicycle accident, the Veteran's sworn testimony 
and statements have been inconsistent, both internally, and 
with the June 1992 hospital records, to the extent that none 
of the statements concerning the injury can be accepted as 
credible, aside from the history reported at the time of the 
injury, contained in the June 1992 hospital records.  As a 
result, all medical opinions which rely on the history of the 
knee causing the June 1992 accident are without probative 
value as to nexus.  Regarding his contention that riding a 
bicycle at that time was a medically prescribed activity, the 
inconsistencies, as well as the lack of any medical evidence 
of such a prescription, render his assertion incredible.  
Similarly, his initial assertion that the scars were incurred 
during service are not credible in view of his later 
statements that the scars resulted from the June 1992 
accident.  Therefore, whether or not the Veteran's right knee 
could have buckled at the time, the Board finds that there is 
no credible evidence that the bicycle injury in June 1992 was 
caused or contributed to by the right knee condition.  
Because the evidence is not credible, a medical opinion as to 
which particular scars were due to the June 1992 bicycle 
accident is not needed.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt does not 
apply, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for multiple scars, claimed to include 
those on the forehead, right thumb, right wrist, right lower 
abdomen, and legs, is denied.



____________________________________________
D. HAVELKA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


